 



Exhibit 10.1



 

Execution Version

 

THIRD AMENDMENT AGREEMENT

 

THIRD AMENDMENT AGREEMENT (this “Agreement”) dated as of December 4, 2019 by and
among (1) Information Services Group, Inc. (the “Borrower”), (2) International
Advisory Holdings Corp., International Consulting Acquisition Corp., ISG
Information Services Group Americas, Inc., Alsbridge Holdings, Inc., Alsbridge,
Inc., Telewares, Inc., Outsourcing Leadership Corp. and TPI Eurosourcing, L.L.C.
(collectively, the “Guarantors”), (3) the financial institutions party to the
Credit Agreement (as defined below) as lenders (collectively, the “Lenders” and
individually, a “Lender”), and (4) Bank of America, N.A. (“Bank of America”) as
administrative agent (the “Administrative Agent”) for the Lenders and as
Swingline Lender and L/C Issuer with respect to a certain Amended and Restated
Credit Agreement dated as of December 1, 2016, by and among the Borrower, the
Guarantors, the Lenders, the Administrative Agent, the Swingline Lender, the L/C
Issuer and BMO Harris Bank N.A. as Syndication Agent, as amended from time to
time (as amended, the “Credit Agreement”).

 

W I T N E S S E T H:

 



WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Lenders have agreed to such amendments on the terms and conditions
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.          Definitions. Capitalized terms used herein without definition that
are defined in the Credit Agreement (as amended hereby) shall have the same
meanings herein as therein.

 

§2.          Ratification of Existing Agreements. All of the Loan Parties’
obligations and liabilities to the Administrative Agent, the L/C Issuer, the
Swingline Lender and the Lenders as evidenced by or otherwise arising under the
Credit Agreement, the Notes and the other Loan Documents, are, by each Loan
Party’s execution of this Agreement, ratified and confirmed in all respects. In
addition, by each Loan Party’s execution of this Agreement, each of the Loan
Parties represents and warrants that no Loan Party has any counterclaim, right
of set-off or defense of any kind with respect to such obligations and
liabilities.

 

§3.          Representations and Warranties. Each of the Loan Parties hereby
represents and warrants to the Administrative Agent, the L/C Issuer, the
Swingline Lender and Lenders that all of the representations and warranties made
by the Loan Parties in the Credit Agreement, the Notes and the other Loan
Documents are true in all material respects on the date hereof as if made on and
as of the date hereof, except to the extent that such representations and
warranties relate expressly to an earlier date.

 

§4.           Conditions Precedent. The effectiveness of the amendments
contemplated hereby shall be subject to the satisfaction of each of the
following conditions precedent:

 

 

 

 



 

(a)           Representations and Warranties. All of the representations and
warranties made by the Loan Parties herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof except as provided in §3
hereof.

 

(b)           Performance; No Event of Default. The Loan Parties shall have
performed and complied in all respects with all terms and conditions herein
required to be performed or complied with by them prior to or at the time
hereof, and there shall exist no Default or Event of Default.

 

(c)           Action. All requisite corporate or other action necessary for the
valid execution, delivery and performance by the Loan Parties of this Agreement
and all other instruments and documents delivered by the Loan Parties in
connection herewith shall have been duly and effectively taken.

 

(d)           Fees and Expenses. The Borrower shall have paid to the
Administrative Agent the reasonable fees and expenses of counsel to the
Administrative Agent in connection with the preparation of this Agreement.

 

(e)           Delivery. The Loan Parties, the Administrative Agent and the
Required Lenders shall have executed and delivered this Agreement.

 

§5.           Amendments to the Credit Agreement. Subject to the satisfaction of
the terms and conditions set forth in Section 4 herein, the parties hereto agree
to amend the Credit Agreement as follows:

 

(a)           The definition of “LIBOR Successor Rate Conforming Changes” in
Section 1.01 of the Credit Agreement is hereby amended and restated to read as
follows:

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

(b)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following defined terms in their appropriate alphabetical order:

 

“Adjustment” has the meaning specified in Section 3.03(c).

 



2

 

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

(c)           Clause (c) of Section 3.03 of the Credit Agreement is hereby
amended and restated to read as follows:

 

(c)       Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that:

 

(i)       adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)       the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”);

 



3

 

 

(iii)       syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

4

 



 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

 

(d)           Clause (d) of Section 7.06 of the Credit Agreement is hereby
amended and restated to read as follows:

 

(d)       the Borrower may repurchase, retire or redeem Equity Interests in the
Borrower in an aggregate amount not to exceed $8,000,000 in any fiscal year of
the Borrower so long as after giving effect to such Restricted Payment (i) the
Consolidated Leverage Ratio (calculated on a pro forma basis) is not greater
than (A) 3.25 to 1.00 for the fiscal quarters ending September 30, 2019 through
and including September 30, 2020 and (B) 3.00 to 1.00 for the fiscal quarters
ending December 31, 2020 and thereafter, and (ii) the Consolidated Fixed Charge
Coverage Ratio (calculated on a pro forma basis) is not less than 1.25 to 1.00;
provided that, for purposes of determining compliance with the Consolidated
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio, each on a pro
forma basis, such Restricted Payment shall be treated as if it were made on the
last day of the immediately preceding fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or (b);

 

(e)           Section 11 of the Credit Agreement is hereby amended by adding a
new Section 11.23 immediately following Section 11.22 to read as follows:

 

11.23      Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 



5

 

 

(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)       As used in this Section 11.23, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

§6.           Miscellaneous Provisions.

 

(a)          Except as otherwise expressly provided by this Agreement, all of
the respective terms, conditions and provisions of the Credit Agreement, the
Notes and the other Loan Documents shall remain the same. The Credit Agreement,
as amended hereby, shall continue in full force and effect, and this Agreement
and the Credit Agreement, shall be read and construed as one instrument.

 



6

 

 

(b)          THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(c)          This Agreement may be executed in any number of counterparts, but
all such counterparts shall together constitute but one instrument. In making
proof of this Agreement it shall not be necessary to produce or account for more
than one counterpart signed by each party hereto by and against which
enforcement hereof is sought. A facsimile or other electronic transmission of an
executed counterpart shall have the same effect as the original executed
counterpart.

 

[Remainder of page intentionally left blank]

 



7

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Second Amendment
Agreement as of the date first set forth above.

 

  INFORMATION SERVICES GROUP, INC.       By: /s/ David Berger   Name: David
Berger   Title: Chief Financial Officer

 

  INTERNATIONAL ADVISORY HOLDINGS CORP.     By: /s/ David Berger   Name: David
Berger   Title: President & Chief Financial Officer

 

  INTERNATIONAL CONSULTING ACQUISITION CORP.     By: /s/ David Berger   Name:
David Berger   Title: President & Chief Financial Officer

 

  ISG Information Services Group Americas, Inc.     By: /s/ David Berger   Name:
David Berger   Title: Vice President & Secretary

 

  TPI EUROSOURCING, L.L.C.     By: /s/ David Berger   Name: David Berger  

Title:

President & Chief Financial Officer



 



 

 

 

  ALSBRIDGE HOLDINGS, INC.     By: /s/ David Berger   Name: David Berger  
Title: Chief Executive Office & Chief Financial Officer

 

  ALSBRIDGE, INC.     By: /s/ David Berger   Name: David Berger   Title: Chief
Executive Office & Chief Financial Officer

 

  TELEWARES, INC.     By: /s/ David Berger   Name: David Berger   Title: Chief
Executive Office & Chief Financial Officer

 

  OUTSOURCING LEADERSHIP CORP.     By: /s/ David Berger   Name: David Berger  
Title: Chief Executive Office & Chief Financial Officer

 

 

 





 

  BANK OF AMERICA, N.A., as Administrative Agent     By: /s/ Gerund Diamond  
Name: Gerund Diamond   Title: Vice President

 

  BANK OF AMERICA, N.A.     By: /s/ Meredith Young   Name: Meredith Young  
Title: AVP

 

  CAPITAL ONE, NATIONAL ASSOCIATION     By:                   Name:     Title:  

 

  BMO Harris Bank N.A.     By: /s/ Victoria D. Ehle   Name: Victoria D. Ehle  
Title: Director     Webster Bank, National Association     By:     Name:    
Title:       CITIZENS BANK, N.A.     By:     Name:     Title:  

 

 



 

 

 

 